Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 15th day of July,
2008, is entered into by GLOBAL BPO SERVICES CORP., a Delaware corporation, with
its headquarters at 125 High Street, Boston, Massachusetts (the “Company”), and
R. Scott Murray (the “Executive”).

The Company desires to employ the Executive, and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for an initial term (the “Initial Term”) commencing on
the date of the closing of the acquisition of Stream Holdings Corporation by the
Company (the “Commencement Date”) and ending on the first anniversary of such
date, which such term shall be extended for successive terms of one year each
unless either party terminates this Agreement by written notice to the other at
least 30 days prior to the expiration of the initial or any extended term as
applicable, or unless sooner terminated in accordance with the provisions of
Section 4 (such term, as it may be so extended or terminated, the “Employment
Period”).

2. Title and Capacity. The Executive shall serve as Chief Executive Officer and
President of the Company. In addition, the Executive shall be appointed to serve
as Chairman of the Board of the Company, subject to his election as a director
at any annual meeting at which his class of directors is up for election. The
Company shall nominate the Executive to be a director so long as he remains
chief Executive officer. The Executive shall be based at the Company’s
headquarters in Boston, Massachusetts, or such place or places within a radius
of 35 miles from such headquarters in Massachusetts.



--------------------------------------------------------------------------------

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such positions and such other duties and
responsibilities as are commensurate with the titles of Chairman of the Board,
Chief Executive Officer and President. The Executive agrees to devote his entire
business time, attention and energies to the business and interests of the
Company during the Employment Period; provided, however, that the Executive may
participate in other business ventures and charitable, civic or educational
activities from time to time which do not substantially interfere with his
duties and responsibilities hereunder. The Executive shall also be permitted to
join up to two other corporate Boards to be approved by the Chairman of the
Company’s Compensation Committee (such approval not to be unreasonably
withheld). The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company. The Company
represents that this Employment Agreement has been approved by its Board of
Directors.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive, in twice monthly installments,
a base salary at the rate of $595,000 per annum (“Base Salary”) during the
Employment Period. Such Base Salary may be increased in the sole discretion of
the Board and shall be reviewed at least annually by the Board.

3.2 Bonus. Within 90 days following the end of each fiscal year during the
Employment Period, commencing with fiscal 2008, the Company shall pay the
Executive a bonus, consistent with the bonus targets set for the other senior
executives of the Company and based on and subject to the Company’s achievement
of targeted operating results for such year as established under the Company’s
Management Incentive Plan (“MIP”). The annual bonus target (“bonus target”) will
be at least 100% of the Executive’s Base Salary, based on achievement of the
annual budgeted earnings before interest, taxes, depreciation and amortization,
adjusted for any acquisitions or divestitures, one time charges such as
non-ordinary course litigation settlements and gains (including legal costs
related thereto), non-cash foreign currency gains and losses, transaction
related costs or amortization of intangibles related to the transaction,

 

2



--------------------------------------------------------------------------------

restructuring charges for items such as site closure costs or employee
severance, stock compensation charges (including charges recorded under FAS 123
or other similar provisions related to stock compensation charges) or
write-downs in assets (hereafter referred to “Adjusted EBITDA”) and up to 200%
of the Executive’s Base Salary based on over-performance of Adjusted EBITDA
(after taking into account the effects of the additional bonus earned). The
amount of the bonus earned for the achievement of Adjusted EBITDA greater than
the target Adjusted EBITDA for payment of the bonus at the 100% level shall be
determined by multiplying the amount of the annual bonus available for
over-performance by the percentage by which the actual annual Adjusted EBITDA
exceeded the target for payment of the bonus at the 100% level, provided the
total bonus shall not exceed 200% of the target bonus amount. No bonus shall be
paid if the Company achieves less than 90% of its target Adjusted EBITDA for the
applicable period. If the Company achieves 90% of its target Adjusted EBITDA for
the applicable period, the Executive shall receive 50% of the target bonus. If
the Company achieves more than 90% but less than 100% of the target Adjusted
EBITDA for the applicable period, the Executive shall receive a pro rata amount
of the bonus target (determined by extrapolating the percentages in the
preceding sentence so that, for example, 75% of the target bonus shall be paid
if 95% of the targeted Adjusted EBITDA is achieved). The Executive and the
Company hereby agree that the target for earning a bonus at the 100% level for
the fiscal year ended December 31, 2009 shall be $60 million of Adjusted EBITDA.
For fiscal 2008, the Executive will be eligible to receive a pro rata portion of
the target bonus of the period of time in which he is employed by the Company
following the closing of the acquisition of Stream. The target Adjusted EBITDA
for fiscal 2008 shall be the current budget of Stream, as existing for each full
month subsequent to the commencement of the Executive’s employment. For
subsequent year’s MIP Bonus calculation purposes, the Executive’s targeted
Adjusted EBITDA shall be based on that year’s annual budget as approved by the
Board of Directors. To the extent that the MIP provides for any quarterly
payments and such targets are achieved, the Executive shall receive such
payments quarterly. Any bonus earned due to the Company’s achievement of such
Adjusted EBITDA targets shall be paid on pro rata basis to the Executive for any
period of less than a full calendar year that the Executive is employed by the
Company at such time as regular MIP Bonus payments are made to other employees.

 

3



--------------------------------------------------------------------------------

3.3 Tax Preparation and Insurance. During the Employment Period, the Company
shall reimburse the Executive for the reasonable costs (not to exceed $50,000
per year, pro rated for partial years) of (i) a tax consultant to assist the
Executive or his estate in the preparation of tax returns and tax planning and
for other estate planning related costs incurred and (ii) premiums on life
insurance policies obtained by the Executive. Any amounts so reimbursed shall
not be refundable to the Company once paid in the event that the Executive’s
employment is subsequently terminated for any reason.

3.4 Other Benefits. The Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
executives and/or other employees, if any, to the extent that the Executive’s
position, tenure, salary, age, health and other qualifications make him eligible
to participate. The Executive shall also be eligible for such supplemental
disability benefit coverage as may be made available by the Company to the
extent that the Company’s plans do not adequately cover a similar amount of
coverage provided to other employees due to Executive’s salary level. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable Company policies and (iii) the discretion
of the Board or any administrative or other committee provided for in or
contemplated by such plan. The Executive shall be entitled to five (5) weeks
paid vacation per year. Any unused vacation time accrued by the Executive at the
end of any fiscal year shall be carried over in full to the next year.

3.6 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment, mobile telephone and PDA expenses and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of his duties, responsibilities or services under this
Agreement, upon presentation by the Executive of documentation, expense
statements, vouchers and/or such other supporting information as the Company may
request.

3.7 Indemnification. The Company hereby agrees to hold harmless and indemnify
the Executive to the fullest extent permitted by the General Corporation Law of
the State of Delaware, as it may be amended after the date hereof. The
obligation of the Company under this Section 3 shall survive any termination of
this Agreement.

 

4



--------------------------------------------------------------------------------

4. Employment Termination. The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:

4.1 Non-Renewal. The election of either the Company or the Executive not to
extend the Employment Period pursuant to Section 1 upon the expiration of the
initial or any renewal term;

4.2 Cause. At the election of the Company, for Cause, immediately upon written
notice by the Company to the Executive. For the purposes of this Section 4.2,
“Cause” shall mean (a) any material failure, other than due to disability, of
the Executive to take or refrain from taking any corporate action consistent
with his duties as Chairman of the Board, Chief Executive Officer and President
as specified in written directions of the Board of Directors, which such failure
is not cured within 30 days after written notice that failure to take or refrain
from taking such action shall constitute “Cause” for purposes hereof, (b) the
Executive’s willful engagement in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company , (c) the conviction of the
Executive of, or the entry of a pleading of guilty or nolo contendere by the
Executive to, any crime involving moral turpitude or any felony (for purposes
hereof, no act or failure to act by the Executive shall be considered “willful”
unless it is done, or omitted to be done, in bad faith and without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company); (d) fraud upon the Company including, without limitation,
falsification of Company records or financial information in any material
respect; and (e) the Executive’s breach in any material respect of any of the
non-compete, non-solicitation, and proprietary information provisions of this
Agreement, which is not cured within 30 days after written notice thereof to the
Executive.

4.3 Good Reason. The Executive may terminate his employment for Good Reason.
“Good Reason” shall mean the occurrence, without the Executive’s prior written
consent, of any of the events or circumstances set forth in clauses (a) through
(g) below; provided, however, that a termination for Good Reason by the
Executive can only occur if (i) the Executive has given the

 

5



--------------------------------------------------------------------------------

Company a written notice of termination indicating the existence of a condition
giving rise to Good Reason and the Company has not cured the condition giving
rise to Good Reason within thirty (30) days after receipt of such notice of
termination, and (ii) such notice of termination is given within ninety
(90) days after the initial occurrence of the condition giving rise to Good
Reason and termination for Good Reason occurs within 180 days after such initial
occurrence of the condition giving rise to Good Reason:

(a) the Company breaches, in any material respect, its obligations under this
Agreement;

(b) a change in titles or a substantial diminution in the status,
responsibilities, duties or powers of the Executive;

(c) any reduction by the Company in the annual base salary or bonus opportunity
of the Executive, other than pursuant to a reduction that also is applied to
substantially all other executive officers of the Company and reduces the level
of employee salary and bonus opportunity by a percentage not greater than 10%;

(d) the failure by the Company to continue in effect any material compensation
or benefit plan or program (including without limitation any life insurance,
medical, health and accident or disability plan) in which the Executive
participates or which is applicable to the Executive, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan or program, and continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Executive’s participation relative to other participants, than
the basis that exists on December 31, 2008;

(e) if, following a Change in Control, the Company fails to obtain agreement
from any successor to assume and agree to perform this Agreement and agree that
the Executive retains the same titles, role, position, authority and
responsibilities in the merged or surviving parent company as he had prior to
the merger under Section 2 of this Agreement;

 

6



--------------------------------------------------------------------------------

(f) the relocation by the Company of the Executive’s principal work place to a
site more than 35 miles from Boston, Massachusetts, or

(g) any amendment following the date hereof to the indemnification provisions in
the Company’s Certificate of Incorporation that materially reduces the
indemnification benefits to the Executive.

4.4 Disability. The Executive’s employment may be terminated by reason of his
Disability or death. As used in this Agreement, the term “Disability” shall mean
the inability of the Executive, due to a physical or mental disability, for a
period of 120 days, whether or not consecutive, during any 365-day period to
perform the services contemplated under this Agreement. A determination of
Disability shall be made by a physician satisfactory to both the Executive and
the Company; provided that if the Executive and the Company do not agree on a
physician, the Executive and the Company shall each select a physician and the
two physicians together shall select a third physician, whose determination as
to Disability shall be binding on all parties.

4.5 Without Cause. The Company may terminate the employment of the Executive at
any time, without Cause, upon 30 days’ prior written notice to the Executive or
may pay the Executive compensation for such 30 day period in lieu of notice and
the Executive will be due the applicable benefits described in Section 5 of this
Agreement.

4.6 Without Good Reason. The Executive may terminate his employment at any time,
without Good Reason, upon 30 days’ prior written notice to the Company. If the
Executive terminates his employment pursuant to this Section 4.6 of this
Agreement, he shall not be eligible to receive any of the benefits described in
Section 5.2 of this Agreement.

5. Effect of Termination.

5.1 Base Salary, Etc. Upon the termination of the Executive’s employment
pursuant to Section 4 hereof, the Company shall pay the Executive (i) the Base
Salary payable to him under Section 3 through the last day of his actual
employment by the Company, (ii) unless the

 

7



--------------------------------------------------------------------------------

Executive is terminated for Cause, at the time the Company pays its executives
bonuses in accordance with its normal processes, a pro rata portion of any MIP
Bonus earned but not previously paid for the year in which termination occurs,
based upon the targets established under that year’s MIP Bonus Plan (such pro
rata portion to be based on the portion of the year in which the Executive was
employed by the Company), and (iii) the value of any accrued but unused vacation
entitlement. In addition, the Executive shall be entitled to retain any
computer, printer, mobile telephone, email device or similar portable equipment
located in his office or home at the time of his termination, however, the
Company shall have the right to erase any Company related information or data on
the computer or other electronic device prior to receipt by the Executive.

5.2 Additional Benefits.

(a)(i) If the employment of the Executive terminates (i) pursuant to Section 4.1
by reason of an election by the Company not to extend the Employment Period,
(ii) by the Executive for Good Reason pursuant to Section 4.3, (iii) by the
Company without Cause pursuant to Section 4.5 or (iv) by reason of the death or
Disability of the Executive, the Company shall: (A) pay to the Executive (or his
estate), in equal bi-monthly (twice a month) installments in accordance with its
normal payroll practices, over a two year period (the “Two Year Continuation
Period”), as compensation for the Executive’s loss of employment, an aggregate
amount equal to the total of two times the Base Salary in effect at the time of
termination plus two times the amount of the actual bonus earned by the
Executive in respect of the most recently completed full 12 month bonus
calculation period prior to termination (it being understood that, to avoid
double-counting, bonuses paid in such 12-month period but earned in respect of a
prior period shall not be counted for this purpose); (B) provide twelve months’
accelerated vesting with respect to Executive’s then outstanding unvested equity
awards and then vested equity awards (including those subject to accelerated
vesting) shall remain exercisable by the Executive for a two year period
following termination (or if earlier, until the expiration of the option);
(C) continue health, disability and dental benefits for the Executive and his
family at a level commensurate with such benefits at the time of termination for
a period of two years following such termination, and the Company shall pay the
employer’s share of the premiums

 

8



--------------------------------------------------------------------------------

for such benefits until the earlier of two years after termination or such time
as the Executive becomes eligible for substantially similar benefits from
another employer, after which time the Executive will be eligible to receive the
maximum benefits permitted under COBRA to be paid by the Executive (but in no
event shall the Company charge the Executive any administrative fees in
connection with such COBRA benefits); and (D) during the Two Year Continuation
Period maintain life insurance and long-term disability insurance benefits for
the Executive at the levels in effect upon termination, and pay the related
premiums.

(a)(ii) If, (A) within 24 months after a Change in Control or (B) within six
months prior to a Change in Control and after the execution by the Company of an
agreement providing for such Change in Control, the employment of the Executive
terminates (i) pursuant to Section 4.1 by reason of an election by the Company
not to extend the Employment Period, (ii) by the Executive for Good Reason
pursuant to Section 4.3, (iii) by the Company without Cause pursuant to
Section 4.5, or (iv) by reason of the death or Disability of the Executive, the
Company shall, in lieu of the payments and benefits otherwise to be provided
under Section 5.2(a)(i): (A) pay to the Executive (or his estate), in equal
bi-monthly (twice a month) installments in accordance with its normal payroll
practices, over a two year period (the “Continuation Period”), as compensation
for the Executive’s loss of employment, an aggregate amount equal to two times
the Base Salary in effect at the time of termination plus two times the
Executive’s target bonus at 100% achievement for the year in which the
termination occurs; (B) provide full vesting with respect to Executive’s then
outstanding unvested equity awards and such equity awards or instruments shall
remain exercisable by the Executive for the two year period following
termination (or if earlier, until the expiration of the option); (C) continue
health, life insurance, disability and dental benefits etc. for the Executive
and his family at a level commensurate with such benefits at the time of
termination for a two year period following such termination and the Company
shall pay the employer’s share of the premiums for such benefits during until
the earlier of two years after termination or such time as the Executive becomes
eligible for substantially similar benefits from another employer, after which
time the Executive will be eligible to receive the maximum benefits under
permitted under COBRA to be paid by the Executive (but in no event shall the
Company charge the Executive any administrative fees in

 

9



--------------------------------------------------------------------------------

connection with such COBRA benefits); and (D) during the Continuation Period
maintain life insurance and long-term disability insurance benefits for the
Executive at the levels in effect upon termination, and pay the related
premiums.

(b) If the Executive terminates his employment without Good Reason, his
employment is terminated for Cause the Company will, at the request of the
Executive (or his estate), continue the Executive’s and his family’s health and
dental benefits commensurate with those in effect upon such termination for up
to eighteen (18) months or such longer period as may be allowed by law or the
applicable plan following such termination, and the Executive (or his estate)
shall pay the premiums therefor in accordance with COBRA (but in no event shall
the Company charge the Executive any administrative fees in connection with such
COBRA benefits).

5.3 No Mitigation. Following any termination of the Executive’s employment
hereunder, the Executive shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.

5.4 Entire Benefits, Etc. The obligation of the Company to make payments to the
Executive under this Section 5 of this Agreement is expressly conditioned upon
the Executive’s continued full performance of his obligations under Sections 6
and 8 of this Agreement. The Executive recognizes that, except as expressly
provided in this Agreement, the Executive shall not be entitled to any other
compensation or benefits from the Company following termination of his
employment.

6. Non-Compete.

(a) For a period of eighteen (18) months after the termination of the
Executive’s employment with the Company and provided that as the Executive
receives severance related payments as required to be provided under Section 5
of this Agreement, the Executive will not:

(i) as an individual proprietor, partner, stockholder, officer, director,
executive, director, investor, lender, or in any other capacity whatsoever
(other than as the holder of not more than one percent (2%) of the total
outstanding stock of any publicly traded company or five percent (5%) of any
privately held company) and not in any other capacity), engage in any business
throughout the world that directly competes with the business engaged in by the
Company or any of its subsidiaries at the time of the Executive’s termination;
or

 

10



--------------------------------------------------------------------------------

(ii) directly recruit, solicit or hire any person who is then an employee of the
Company and who is then earning an annual salary greater than $125,000, other
than an employee who on an unsolicited basis responds to an advertisement or to
an executive recruiter that is not directed by the Executive to target that
particular employee or the Company or any of its subsidiaries.

(b) Executive acknowledges and agrees that the Company’s business is global in
nature due to the types of products and services it provides and that it is
reasonable for the Company to define the geographic locations where the Company
does business as worldwide. However, if any restriction set forth in this
Section 6 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

(c) The restrictions contained in this Section 6 and in Section 8 are necessary
for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 6 or Section 8 will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief.

 

11



--------------------------------------------------------------------------------

7. Change in Control means an event or occurrence set forth in any one or more
of subsections (a) through (d) below:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a) or (d), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition of securities of the Company
by Ares Corporate Opportunities Fund II, L.P. (“ACOF II”); or any affiliate
thereof, including, without limitation, any investment fund, investment
partnership, investment account or other investment person whose investment
manager, investment advisor, managing member or general partner, is ACOF II or
an affiliate of ACOF II or any member, partner, director, officer or employee of
such investment manager, investment advisor, managing member or general partner
of ACOF II or any affiliate of ACOF II; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing

 

12



--------------------------------------------------------------------------------

Directors at the time of such nomination or election; provided, however, that
there shall be excluded from this clause (ii) any individual whose initial
assumption of office occurred as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

8. Proprietary Information.

(a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products,
technologies, web based portals or internet algorithms, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, financial data,

 

13



--------------------------------------------------------------------------------

personnel data, computer programs, and customer and supplier lists. Executive
will not disclose any Proprietary Information to others outside the Company or
use the same for any unauthorized purposes without written approval by a member
of the Board of Directors of the Company, either during or after his employment,
unless and until such Proprietary Information has become public knowledge
without fault by the Executive, provided, however, that nothing herein shall
prevent the Executive from disclosing Proprietary Information to another party,
in the ordinary course of business, pursuant to a non-disclosure agreement
between the Company and such other party.

(b) Executive agrees that all files, letters, memoranda, reports, articles,
books, records, data, web-based analyses or reports, sketches, drawings,
laboratory notebooks, program listings, or other written, photographic, or other
tangible material containing Proprietary Information, whether created by the
Executive or others, which shall come into his custody or possession, shall be
and are the exclusive property of the Company to be used by the Executive only
in the performance of his duties for the Company.

(c) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company, customers or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Executive in the course of the Company’s business.

9. Legal Expenses. The Company shall pay the reasonable attorney’s fees and
related legal expenses incurred by the Executive in connection with this
Agreement.

10. Section 409A.

(a) Subject to this Section 10, payments or benefits under Section 5 shall begin
only upon the date of a “separation from service” of the Executive (determined
as set forth below) which occurs on or after the termination of the Executive’s
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under Section 5,
as applicable:

(i) It is intended that each installment of the payments and benefits provided
under Section 5 shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

 

14



--------------------------------------------------------------------------------

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 5.

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(1) Each installment of the payments and benefits due under Section 5 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

(2) Each installment of the payments and benefits due under Section 5 that is
not described in Section 10(a)(iii)(1) and that would, absent this subsection,
be paid within the six-month period following the “separation from service” of
the Executive from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, the
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following the Executive’s separation from service
and any

 

15



--------------------------------------------------------------------------------

subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

(b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 10, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

(c) All reimbursements and in-kind benefits provided under the Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

(d) The parties agree that if any provision of this Agreement would subject
Executive to any additional tax or interest under Section 409A, the parties will
cooperate to reform such provision and that the Company may reform any such
provision unilaterally, provided, that in the event of any such unilateral
reform by the Company, the Company shall (x) maintain, to the maximum extent
practicable, the original intent of the applicable provision without subjecting
Executive to such additional tax or interest and (y) not incur any additional
compensation expense as a result of such reformation.

11. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed, in the case of the Company, to the address shown above or its most
current corporate headquarters address to the attention of

 

16



--------------------------------------------------------------------------------

both the General Counsel and Chairman of the Compensation Committee, or, in the
case of the Executive, his most recent known address as disclosed to the Company
or other such address as he so discloses to the Company, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 11.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Entire Agreement. This Agreement, together with any other agreement and
instruments referred to herein, constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

15. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any Company with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

17. Miscellaneous.

17.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

17



--------------------------------------------------------------------------------

17.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

17.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

[Remainder of the Page Intentionally Left Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

GLOBAL BPO SERVICES CORP. By:  

/s/ Kevin O’Leary

Name:   Kevin O’Leary Title:   CHAIRMAN OF THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS EXECUTIVE:

/s/ R. Scott Murray

R. SCOTT MURRAY

 

19